Case: 20-40462     Document: 00515725433         Page: 1     Date Filed: 01/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 29, 2021
                                  No. 20-40462
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk


   Robert L. Moody, Jr.,

                                                           Plaintiff—Appellant,

                                       versus

   American National Insurance Company,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:19-CV-206


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Robert Moody, Jr. appeals the district court’s
   order dismissing his case under Federal Rule of Civil Procedure 12(b)(6).
   The district court determined that Moody pled insufficient facts to establish
   that he was an employee of Defendant-Appellee American National


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40462      Document: 00515725433          Page: 2   Date Filed: 01/29/2021




                                    No. 20-40462


   Insurance Company (“ANICO”). We agree with the district court that the
   Sarbanes-Oxley Act (“the Act”) only protects an employee against
   retaliation by his employer. Because Moody was not an employee of ANICO,
   the district court correctly concluded that Moody failed to state a claim for
   whistleblower retaliation. We AFFIRM.
                               I.   BACKGROUND
          Moody is the owner and president of Moody Insurance Group
   (“MIG”), an insurance agency, which had a contract with ANICO to sell its
   insurance products. Under the agreement, MIG or its officers or employees
   “serve[d] as agent or producer offering insurance products of [ANICO] or
   its subsidiaries for sale.” Moody individually was not a party to the contract.
   Under the terms of the agreement, either MIG or ANICO could terminate
   the agreement at any time, with or without cause.
          In December 2018, Moody filed a whistleblower complaint with the
   Occupational Safety and Health Administration (“OSHA”) under the Act.
   Moody asserted that ANICO had retaliated against him by terminating
   MIG’s contract. After the OSHA failed to render a decision on his complaint
   within 180 days, he filed suit in district court, as permitted by 18 U.S.C.
   § 1514A(b)(1)(B). In his complaint, Moody again asserted that MIG’s
   contract with ANICO was wrongfully terminated after Moody charged
   ANICO’s officers and board members with violating SEC regulations.
   Moody asserts that ANICO’s cancellation of MIG’s contract in retaliation
   for these charges violated the Sarbanes-Oxley whistleblower-protection
   provision.
          ANICO filed a motion to dismiss in response to Moody’s complaint,
   arguing that Moody was not a covered employee under § 1514A. ANICO
   asserts that the Act only prohibits a publicly traded company, “or any officer,
   employee, contractor, subcontractor, or agent of such company” from




                                         2
Case: 20-40462          Document: 00515725433              Page: 3       Date Filed: 01/29/2021




                                           No. 20-40462


   retaliating against their own employees for whistleblowing. ANICO
   highlights the fact that throughout his complaint and briefs, Moody pled that
   he acted as an “insurance agent selling insurance for and on behalf of ANICO
   as a contractor” and that his employer was MIG, not ANICO. Therefore,
   ANICO argues, Moody is not a covered employee under § 1514A because he
   was not retaliated against by his employer.
          After considering the briefs and oral hearing on the Rule 12(b)(6)
   motion to dismiss, the district court issued a written order dismissing
   Moody’s claim. The district court concluded that Moody had pled
   insufficient facts to establish that he is a covered employee under § 1514A.
   Moody timely appealed.
                                     II.     DISCUSSION
          A. Legal Standard
          This Court reviews a district court’s ruling on a motion to dismiss de
   novo. 1 Federal Rule of Civil Procedure 8(a)(2) requires that a plaintiff provide
   “a short and plain statement of the claim showing that the pleader is entitled
   to relief . . . in order to give the defendant fair notice of what the . . . claim is
   and the grounds upon which it rests.” 2 To survive a motion to dismiss for
   failure to state a claim under Rule 12(b)(6), a plaintiff must provide “more
   than labels and conclusions” and “[f]actual allegations must be enough to
   raise a right to relief above the speculative level.” 3 Ultimately, a plaintiff need




          1
              Wampler v. Sw. Bell Tel. Co., 597 F.3d 741, 744 (5th Cir. 2010).
          2
              Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
          3
              Id.




                                                 3
Case: 20-40462              Document: 00515725433       Page: 4   Date Filed: 01/29/2021




                                         No. 20-40462


   only plead “enough facts to state a claim to relief that is plausible on its
   face.” 4
          B. Sarbanes-Oxley Act
          Under § 1514A of the Act,
                     No [publicly traded] company . . . or any officer,
                     employee, contractor, subcontractor, or agent of such
                     company . . . may discharge, demote, suspend, threaten,
                     harass, or in any other manner discriminate against an
                     employee in the terms and conditions of employment
                     because of any lawful act done by the employee.
   18 U.S.C. § 1514A(a).
          At issue in this case is whether Moody qualifies as an employee of
   ANICO and is therefore protected from retaliatory measures under
   § 1514A(a). The Supreme Court has interpreted this provision to mean that
   even if an employer is a private contractor or subcontractor for a publicly
   traded company, such a contractor may not retaliate against its own
   employees for engaging in protected whistleblowing activity. 5 In Lawson v.
   FMR LLC, Plaintiffs were former employees of private companies that
   contracted to advise or manage mutual funds who blew the whistle on the
   mutual funds for committing fraud. 6 The contractors who were Plaintiffs’
   employers then retaliated against them. 7 The Supreme Court explained that
   the prohibited retaliatory measures enumerated in § 1514A(a) are actions an



          4
              Id. at 570.
          5
              Lawson v. FMR LLC, 571 U.S. 429, 441, 459 (2014).
          6
              Id. at 433.
          7
              Id.




                                               4
Case: 20-40462           Document: 00515725433              Page: 5   Date Filed: 01/29/2021




                                             No. 20-40462


   employer takes against its own employees. 8 The Court explained that the
   section’s enforcement procedures and remedies make it clear that the
   whistleblower entitled to protection must be an employee of the retaliator. 9
           Lawson is thus distinguishable from the case at hand, as Moody is
   employed by MIG—not ANICO—and therefore, the alleged retaliatory act
   he complained of—cancelling MIG’s contract—was not done by Moody’s
   employer. Moody’s complaint makes it clear that he was an employee of
   MIG, which was an ANICO contractor. 10
           For these reasons and those stated by the district court in its careful
   Memorandum Opinion and Order of June 12, 2020, we agree with the district
   court that Moody has not pled sufficient facts to show that he is a covered
   employee protected by the Act. Accordingly, we AFFIRM the judgment of
   the district court.




           8
               Id. at 441 (emphasis in original).
           9
               Id. at 443.
           10
             Moody also attempts to use the Department of Labor Administrative Review
   Board (“ARB”) decision in Spinner v. David Landau & Assoc., LLC to support his
   argument that he is a covered employee under the Sarbanes-Oxley Act. 2012 WL 1999677.
   However, the whistleblower in Spinner—like Lawson—was an employee of a private
   contractor to a public company who was terminated by his own employer after he alleged
   misconduct by the public company. Id., at *1. Therefore, we disagree that the plaintiff in
   Spinner, who was terminated by his own employer, is similar to Moody, who was not
   terminated by his employer.




                                                    5